ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                  National City Bank v. Majerczyk, 2011 IL App (1st) 110640




Appellate Court            NATIONAL CITY BANK, Successor by Merger to MidAmerica Bank,
Caption                    Plaintiff-Appellee, v. MARIA MAJERCZYK and FRANCISZEK
                           MAJERCZYK, Defendants-Appellants (Norridge Point Condo
                           Association; Citimortgage, Inc.; Unknown Owners; and Nonrecord
                           Claimants, Defendants).



District & No.             First District, Sixth Division
                           Docket No. 1-11-0640


Filed                      December 23, 2011
Rehearing denied           January 19, 2012
Held                       In a mortgage foreclosure proceeding, the denial of defendants’ motion
(Note: This syllabus       to vacate the trial court’s order approving the report of sale and
constitutes no part of     distribution and confirming the sale and order of possession of the
the opinion of the court   property was upheld, notwithstanding defendants’ contention that the
but has been prepared      summonses issued to them bore only the seal of the clerk of the circuit
by the Reporter of         court and her stamped name, but not her cursive signature, and did not
Decisions for the          give the court jurisdiction over them, since defendants did not present any
convenience of the         authority for the proposition that the clerk’s stamped name was invalid.
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, No. 09-CH-24848; the
Review                     Hon. Margaret A. Brennan, Judge, presiding.



Judgment                   Affirmed.
Counsel on                  Stephen Richek, of Chicago, for appellants.
Appeal
                            Pierce & Associates, P.C., of Chicago (Michael R. Kemock and Diana
                            Athanasopoulos, of counsel), for appellee.


Panel                       JUSTICE LAMPKIN delivered the judgment of the court, with opinion.
                            Presiding Justice R. Gordon and Justice Garcia concurred in the judgment
                            and opinion.



                                              OPINION

¶1           In this mortgage foreclosure action, defendants-appellants Maria and Francis Majerczyk
        appeal from the denial of their motion to vacate an order of the circuit court of Cook County
        approving the report of sale and distribution and confirming the sale and order of possession
        of the property commonly known as 6950 West Forrest Preserve Drive, Unit 116, in
        Norridge, Illinois, for plaintiff National City Bank, successor by merger to MidAmerica
        Bank. The Majerczyks assert that the court should have granted their motion to quash service
        because the summonses issued to them bore only the stamped name of the clerk of the circuit
        court of Cook County, Dorothy Brown, and not her cursive signature. For this reason, they
        also assert that the court did not acquire personal jurisdiction over them.
¶2           Where the issue of personal jurisdiction is purely a legal one, as it is here, we review the
        issue de novo. People ex rel. Waller v. Harrison, 348 Ill. App. 3d 976, 979 (2004). It is
        undisputed that the Majerczyks were each served with a mortgage foreclosure complaint and
        summons in this action. That summons bears the seal of the clerk of the circuit court of Cook
        County as well as the stamped printed name of the clerk, Dorothy Brown. But the
        Majerczyks assert that the summons was not valid without bearing the cursive signature of
        Dorothy Brown. They cite to Illinois Supreme Court Rule 101(a), which provides that “[t]he
        summons shall be issued under the seal of the court, [at]tested in the name of the clerk, and
        signed with his name.” Ill. S. Ct. R. 101(a) (eff. May 30, 2008).
¶3           However, the cases cited by the Majerczyks do not support what is their fundamental
        assertion, that the summons was required to bear the cursive signature of the clerk. As early
        as 1861 our supreme court held that the clerk could use his first initial to substitute for his
        first name in his signature on the summons. Bishop Hill Colony v. Edgerton, 26 Ill. 54, 55
        (1861). Clearly that holding did not require a complete cursive signature of the clerk to
        validate the summons. The real question at issue is what constitutes a signature. Our courts
        have held that a signature need not be written in cursive form; signing a document is the act
        of putting down a person’s name to attest to the validity of an instrument and that signature
        may be stamped, printed or made legible by using any other device. A.T. Willett Co. v.
        Industrial Comm’n, 287 Ill. 487, 493 (1919); People v. Schumann, 120 Ill. App. 3d 518, 522

                                                  -2-
     (1983). Black’s Law Dictionary defines a “signature” as “A person’s name or mark written
     by that person or at the person’s direction.” Black’s Law Dictionary 1507 (9th ed. 2009). A
     mark cannot be construed as a cursive signature.
¶4       In this regard we do not find the cases cited by the Majerczyks to be dispositive. In
     Schorsch v. Fireside Chrysler-Plymouth, Mazda, Inc., 172 Ill. App. 3d 993, 1000-01 (1988),
     service of summons was found to be invalid, thus voiding a default judgment, where it was
     not issued by the clerk of the court and was not signed or dated by the clerk nor issued under
     seal of the court. The document had been prepared by the plaintiff’s attorney and sent directly
     to the Cook County sheriff’s office for service. Schorsch, 172 Ill. App. 3d at 1001. In City
     of Chicago v. Yellen, 325 Ill. App. 3d 311, 314 (2001), a default judgment was vacated where
     the summons in the record bore neither the seal nor the signature of the clerk of the court.
     The court found that under these circumstances the record did not show that any court had
     issued the summons to the defendant. City of Chicago, 325 Ill. App. 3d at 316. In Ohio
     Millers Mutual Insurance Co. v. Inter-Insurance Exchange of the Illinois Automobile Club,
     367 Ill. 44, 54-55 (1937), the summons did not bear the names of the actual defendants, they
     were not personally served, and the summons was also not signed by the clerk of the court.
     In none of these cases did the courts identify what would suffice as the signature of the clerk.
¶5       In the case before us, the summons bears both the seal of the clerk of the circuit court as
     well as the clerk’s stamped name. We find no authority for the proposition that this stamped
     name was invalid because it was not in cursive form. The Majerczyks have presented no
     evidence to establish that this summons was not issued under the authority of the clerk of the
     circuit court. Under these circumstances we find that summons was properly issued, and we
     affirm the judgment of the circuit court.

¶6      Affirmed.




                                               -3-